Citation Nr: 1314272	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-34 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, including as secondary to a low back disability.

2.  Entitlement to service connection for a right knee disability, including as secondary to a low back disability.

3.  Entitlement to service connection for a left knee disability, including as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to December 1967.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey

The Veteran testified in before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in August 2010.  In February 2011 and November 2012, the Board remanded this case for further development, which has been completed.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's cervical spine disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected low back disability.

2.  The preponderance of the evidence shows that the Veteran's right knee disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected low back disability.

3.  The preponderance of the evidence shows that the Veteran's left knee disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected low back disability.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated during service and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

2.  A right knee disability was not incurred in or aggravated during service and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

3.  A left knee disability was not incurred in or aggravated during service and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, as to all claims. With respect to the Dingess requirements, in the September 2008 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment, VA treatment records, and private treatment records.  The Veteran had a VA examination in January 2013.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for service connection.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The service treatment records show that in June 1965 a 200 pound air vent fell on the Veteran's head and left shoulder.  There was no loss of consciousness but he had slight dizziness, pain and tenderness.  The Veteran was diagnosed with a contusion.  The record does not show other complaints related to the neck.  Furthermore, the service treatment records do not show any complaints, findings or diagnoses related to the knees.

The Veteran had a VA examination in March 1968 at which there was no visible or palpable muscle spasm in the paravertebral musculature of the cervical area.  There was no pain on range of motion of the cervical spine and no pain or tenderness on palpation or percussion of the cervical spine.  The Veteran complained at the examination of back pain that went down the legs.

Two September 1968 statements from individuals who served with the Veteran indicate that the Veteran had to rest for a day or two in his bunk during service after a vent fell on him.

July 1975 private treatment records state that the Veteran had low back pain that radiated down the legs.  At November 1987 private treatment the Veteran complained of left lumbar radiculopathy.  After back surgery the leg pain was reduced.  Pain management treatment records from May 1994 to June 1994 indicate that the Veteran had pain in the lower extremities.  Private October 1996 treatment records indicate that the Veteran underwent an open reduction internal fixation of a fractured left tibial plateau.  He had left knee pain and was undergoing physical therapy.  April 1997 treatment records indicate a history of knee pain going back to the October 1996 injury and that the left leg pain was similar to what the Veteran had had an on and off basis for 27 years.  Private treatment records through May 1997 indicate that the Veteran continued to have left knee pain, and he was scheduled for a total knee replacement.

August 2008 and August 2010 statements from a private physician state that it was more likely than not that the Veteran's back condition was a direct result of the incident from service in which the vent fell on him.  The statements did not discuss the current cervical spine or knee disabilities.  

The Veteran had a VA examination in April 2011 for his lumbosacral spine at which it was noted that he had had neck and mouth cancer with surgery, radiation and chemotherapy three or four years before.  He used a cane and a left knee brace and had had three total knee replacements on the left.

The Veteran had a VA examination in June 2012 at which he said that he took oxycodone and that his left knee constantly hurt.  There was instability and buckling.  He wore a knee brace on the left knee everyday and used a cane to ambulate.  The knee interfered with all activity that required standing and walking.  The right knee hurt as well and had occasional buckling without locking.  The Veteran felt that the right knee hurt due to back pain and said he was told it was arthritis.  X-rays showed mild degenerative changes of the right knee and status post apparent revision total left knee replacement.  The assessment was status post left femur fracture, status post multiple knee replacements of the right knee, and right knee degenerative joint disease.  The examiner felt that the knee disabilities were not related to the lumbosacral spine condition or to military service.  Instead, the examiner felt they were related to the post-service fall and noted that it was a known fact that knees buckle due to degenerative joint disease or knee injuries.  Furthermore, back pain does not cause the knees to buckle, and there was no evidence of radicular signs or problems of the right knee.  The degenerative joint disease of the right knee was most likely secondary to the left knee.

A VA physician reviewed the record in August 2012 and opined that the left knee disorder and right knee disorder were at least as likely as not caused by service or were secondary to the service connected low back disorder.  However, the physician also wrote that it was less likely than not that the knee disorders were proximately due to or the result of the Veteran's service-connected low back condition.  It was also less likely than not that the left knee or right knee disorders were incurred in or caused by the claimed in-service injury, event or illness.  The rationale was the lack of documented knee injuries or complaints in service and that the literature does not support degenerative disc disease or degenerative joint disease of the lumbosacral spine causing degenerative joint disease of the knees, even with an antalgic gait.  The Veteran's contention of his knee buckling due to the low back condition could not be substantiated.  The rationale shows that physician felt that it was less likely than not that the knee disabilities were incurred in service or were related to the low back condition, despite the contradictory conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 303-04; see also Stefl, 21 Vet. App. at 124.  

The Veteran had another VA examination in January 2013.  He reported having pain on a daily basis in his cervical spine that was worse with any type of rotation and that radiated down the left arm.  The Veteran said that the left knee gave out in 2004 due to back pain and that the left leg, femur, and knee hurt constantly.  He was positive for instability and buckling and he had to wear a knee brace and used a straight cane to ambulate.  The Veteran said that there was no specific trauma to the right knee and that it started hurting two years before.  On examination there were subjective complaints of pain.  The assessment was status post head, neck and throat cancer with multiple surgeries and radiation treatment to the cervical spine, cervical degenerative disc disease, status post lumbar spine surgery, post lumbar laminectomy syndrome, left lumbar radiculopathy, status post left femur fracture open reduction and internal fixation, status post left total knee replacement due to severe degenerative joint disease, and right knee degenerative joint disease. 

The examiner opined that the cervical spine disability was not related to service and was not caused by or aggravated by the service-connected low back condition.  The rationale was that the Veteran had severe cervical spine pathology due to head and neck cancer with extensive surgery and radiation and due to aging.  The low back condition was not of sufficient severity to cause cervical spine pathology.  The examiner did not feel that the 1965 incident from service was enough to cause the current degenerative changes.  As for the knees, the examiner did not feel the knee disabilities were related to service or were caused by or aggravated by the service-connected back disability.  The left knee disability was due to the post-service fall.  There was no evidence of right leg radicular signs or symptoms that would cause excessive wear and tear on the right knee.  The left knee disability was most likely secondary to the severe left knee disease and to daily wear and tear due to age.

In evaluating the record, probative value cannot be given to the opinions regarding the knees from the June 2012 VA examination.  It was based upon the incorrect factual premise that service connection was not in effect for the Veteran's low back disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).  Further, the examiner did not adequately address the claim of service connection on a secondary basis, including aggravation by a service-connected disability.  See Allen, 38 C.F.R. § 3.310.  The August 2012 opinion regarding the knees cannot be given probative value because it did not provide an opinion regarding service connection on a secondary basis due to aggravation.  See id.

The January 2013 VA examiner's opinions are given probative value because he was informed of the pertinent facts, fully articulated the opinions, and supported the opinions with reasoned analyses.  See Nieves-Rodriguez, 22 Vet. App. at 303-04; see also Stefl, 21 Vet. App. at 124.  It is also noted that the post-service treatment records discussed above provide no indication that the Veteran's cervical spine disability or bilateral knee disabilities are related to service.  In contrast, there were no complaints regarding the knees prior to the October 1996 injury to the left leg. 

A cervical spine disability and a knee disability require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  Therefore, probative value cannot be given to the Veteran's statements that his cervical spine disability and knee disabilities are related to the in-service incident in which the vent fell on him or to the service-connected low back disability on a causation or aggravation basis.  In addition, the record does not show recurrent symptomatology since service.  At the March 1968 VA examination there were no complaints of pain in the cervical spine or in the knees.  Furthermore, the Veteran complained of radiculopathy in the lower extremities before the 1996 injury to the left lower extremity but did not complain of pain in the knees.

In sum, the Board finds that the weight of the evidence is against the claims of service connection for a cervical spine disability and bilateral knee disabilities, to include as secondary to a low back disability.  As the preponderance of the evidence is against the claims, the Board must deny service connection and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


